DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/22 has been entered.

					Claim Status
	Claims 1, 4, 5, 8, 9, 10, 13, 21, and 22 are pending and are examined. Claims 2-3, 6-7, 11-12, and 14-20 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hubscher (US Patent 6,824,975).

Regarding Claim 1, Hubscher teaches a tester, comprising: a semi-rigid body comprising: a wicking paper or fabric element at least partially housed by the semi- rigid body; 5a specimen area that receives a fluid sample at a first location along the wicking paper or fabric element; a first result indication area at a second location along the wicking paper or fabric element that provides a first positive visual indicator of a valid test result if an amount of the fluid sample collected via the specimen area is qreater than, or 10equal to, a minimum threshold amount such that a portion of the fluid sample wicks to the first result indication area via the wicking paper or fabric element; 15a second result indication area at a third location along the wicking paper or fabric element that provides a second positive visual indicator if a concentration of Immunoglobin G antibodies associated with Severe 20Acute Respiratory Syndrome Coronavirus-2 (SARS-CoV-2) is qreater than a first concentration threshold and that provides a second neqative visual indicator if the concentration of Immunoglobin G antibodies associated with SARS-CoV-2 is less than, or equal to, the first concentration threshold; and a third result indication area at a fourth location along the wicking paper or 25fabric element that provides a third positive visual indicator ifHubscher teaches the problem of separating reactivities of antibody classes lies in the 10 to 15 fold excess of IgG over IgA and IgM specific antibody reactivity with analyte reaction sites. If the IgG is allowed to react at the same time or rate as other classes of antibody, the IgG will mask most if not all the analyte epitopes, thereby decreasing or eliminating the activity of the IgM and IgA class antibodies to the analyte. Col. 7, lines 54-60). 
Hubscher is silent to a first negative visual indicator of an invalid test result if the amount of the fluid sample collected via the specimen area is less than the minimum threshold amount.
An inadequate amount of fluid sample means a line would inherently not appear on the test strip since there is an absence of a target analyte to bind to the antibody. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a negative visual indicator of an invalid test result in the device of Hubscher if the amount of the fluid sample collected via the specimen area is less than the minimum threshold amount. 
In an alternative rejection, Hubscher teaches assuming the use of gold labels, if lines appear at the binding sites for IgG and weakly for IgM, then there is only a chronic condition present. If however, lines appear at the binding sites for IgM and IgA, with or without IgG, then an active or recent colonizing infection is occurring. The detection of IgA when combined with a low serum pepsinogen level is associated with an increased risk of gastric cancer. Col. 8, lines 12-18.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a negative visual indicator (without IgG, absence of a line on the test strip for IgG, for example), as part of the device, in order to allow for detecting the presence of absence of a target analyte.

Regarding Claim 4, modified Hubscher teaches the tester of claim 1, wherein the fluid sample is blood (This fluid may be serum whole blood, plasma in Col. 4, line 60).

Regarding Claim 21, modified Hubscher teaches the tester of claim 1, wherein the first concentration threshold is seventy percent and the second concentration threshold is fifty percent (the device as taught by modified Hubscher would be capable of having a visual indicator showing a concentration threshold at 70% and a second concentration threshold at 50%. A concentration threshold would be based on the particular indicator and whether there is a range of shades of colors for the indicator or a reference to indicate different concentration thresholds).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hubscher (US Patent 6,824,975), in view of Perez (WO 2015/044453).
Regarding Claim 5, modified Hubscher teaches the tester of claim 1.
Modified Hubscher is silent to an aqueous buffer solution comprising a weak acid and a weak conjugate base, wherein the aqueous buffer solution is combined with at least a portion of the fluid sample. 
Perez teaches in the related art of diagnostic kits, immunoassay and viruses. The term "buffer solution" or simply "buffer", as used herein, relates to an aqueous solution consisting of a mixture of a weak acid and its conjugate base or a weak base and its conjugate acid. In particular, a physiological buffer emulates physiological conditions. a first set of particles, colored in a first color, dehydrated or in dry form and susceptible to be reconstituted by contacting with the test sample and/or a buffer solution.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an aqueous buffer solution comprising a weak acid and a weak conjugate base, as taught by Perez, to the tester of modified Hubscher, wherein the aqueous buffer solution is combined with at least a portion of the fluid sample, to maintain physiological conditions.

Claims 8, 9, 10, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hubscher (US Patent 6,824,975), in view of Swenson (WO 2019/094784; previously cited).

Regarding Claim 8, Hubscher teaches a test kit comprising: a first tester, comprising: a semi-rigid body comprising: a wicking paper or fabric element at least partially housed by the 5semi-rigid body; a specimenconcentration of Immunoglobin G antibodies associated with Severe Acute Respiratory Syndrome Coronavirus-2 (SARS-CoV-2) is greater than a first concentration threshold; and 25a third result indication area at a fourth location alonq the wickinq paper or fabric element that provides a third positive visual indicator if a concentration of Immunoglobin M antibodies associated 30with SARS-CoV-2 is qreater than a second concentration threshold, wherein the second result indication area and the third result 35indication area are located between the sample collection area and the first result indication area along the wicking paper or fabric element (Fig. 1, Bibulous (absorbent) strip (Col. 4, line 4) would be paper for example (Col. 1, lines 24-25). Further down the length of the test strip are four binding sites. The first binding site 18 is preferably to bind IgM. The second binding site 19 is preferably a site to bind IgA. The third binding site 20 is for the binding of IgG and the fourth binding site 22 is for a control. More specifically, each binding site is in the form of a striped line along the width of the test strip opening 9. At the site of each binding site, there are anti-Ig immunoglobulins. For example, class specific antibodies are laid down on the test strip. For example, a goat anti-human IgM antibody is laid down at the first binding site 18, goat anti-human IgA antibody is laid down at the second site 19 and goat anti-human IgG antibody is laid down at the third binding site 20. Col. 7, lines 13-25. The examiner notes these binding sites represent a first indication area, a second indication area and a third indication area. The limitation with “associated with” does not positively recite SARS-Cov-2 antibody and therefore is not required as part of the claim.).
usage instructions (The addition of instructions to the device does not distinguish the claimed product from otherwise identical prior art (MPEP § 2112.01 III). Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining "[i]f we were to adopt [applicant’s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product."). The claims is therefore taught by modified Hubscher.)
Hubscher is silent to and a first negative visual indicator of an invalid test result
An inadequate amount of fluid sample means at least one line would inherently not appear on the test strip since there is an absence of a target analyte to bind to the antibody. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have first, second, or third negative visual indicators of an invalid test result in the device of Hubscher if the amount of the fluid sample collected via the specimen area is less than the minimum threshold amount. 
In an alternative rejection, Hubscher teaches assuming the use of gold labels, if lines appear at the binding sites for IgG and weakly for IgM, then there is only a chronic condition present. If however, lines appear at the binding sites for IgM and IgA, with or without IgG, then an active or recent colonizing infection is occurring. The detection of IgA when combined with a low serum pepsinogen level is associated with an increased risk of gastric cancer. Col. 8, lines 12-18.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have first, second, or third negative visual indicators when there is an absence of lines on the test strip for IgG, IgM, and IgA, in the device, in order to allow for detecting the presence or absence of a target analyte.
Modified Hubscher is silent to a buffer solution and a lancet.
Swenson teaches in the related art of diagnostic device and detection of viruses. [0011] In some embodiments, a molecular diagnostic test device and associated methods involve using a multi-purpose reagent (also referred to as a buffer) to perform both surface blocking and washing functions. [0225] In some embodiments, a method includes a stepwise User-Directed process that can be performed in the home or in a remote developing country setting. The operations include: (1) finger-stick blood is obtained by the User with a commercially available lancet; (2) the blood is deposited into the plasma separation module either directly or using a commercially available capillary tube included in the kit. [0250] Some embodiments described herein relate to a computer storage product with a non- transitory computer-readable medium (also can be referred to as a non-transitory processor- readable medium) having instructions or computer code thereon for performing various computer- implemented operations. [0252] The processor included within a control module (and any of the processors and/or controllers described herein) can be any processor configured to, for example, write data into and read data from the memory of the controller, and execute the instructions and/or methods stored within the memory. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a buffer solution and a lancet, as taught by Swenson, to the tester device of modified Hubscher, to allow for improved devices and methods that are easy to use and that can be performed with minimal user input, as taught by Swenson, in [0009].

Regarding Claim 9, modified Hubscher teaches the test kit of claim 8 further comprising a pipette (Swenson teaches [0081] Referring to FIGS. 2, in some embodiments, the biological sample S I can be conveyed into the device by a sample transfer device 1110. The sample transfer device 1110 can be any suitable device, such as a pipette or other mechanism configured can be used to aspirate or withdraw the sample S 1 from a sample cup, container or the like, and then deliver a desired amount of the sample via the opening 1021.).  

Regarding Claim 10, modified Hubscher teaches the test kit of claim 8.
Modified Hubscher is silent to further comprising: an alcohol swab; a set of disposable gloves; and a refuse bag.  
An alcohol swab, a set of disposable gloves and a refuse bag are standard equipment when handling a biological specimen or particularly a virus. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an alcohol swab, a set of disposable gloves and a refuse bag, to the test kit, as taught by modified Hubscher, in order to maintain a sterile environment and protect the user from unnecessary exposure to any pathogen or virus.

Regarding Claim 22, modified Hubscher teaches the test kit of claim 8, wherein the first concentration threshold is seventy percent and the second concentration threshold is fifty percent (the device as taught by modified Hubscher would be capable of having a visual indicator showing a concentration threshold at 70% and a second concentration threshold at 50%. A concentration threshold would be based on the particular indicator and whether there is a range of shades of colors for the indicator or a reference to indicate different concentration thresholds).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hubscher (US Patent 6,824,975), in view of Swenson (WO 2019/094784; previously cited), and further in view of Perez (WO 2015/044453).
Regarding Claim 13, modified Hubscher teaches the test kit of claim 8, wherein the fluid sample is blood (This fluid may be serum whole blood, plasma in Col. 4, line 60).
Modified Hubscher is silent to an aqueous buffer solution comprising a weak acid and a weak conjugate base, wherein the aqueous buffer solution is combined with at least a portion of the fluid sample. 
Perez teaches in the related art of diagnostic kits, immunoassay and viruses. The term "buffer solution" or simply "buffer", as used herein, relates to an aqueous solution consisting of a mixture of a weak acid and its conjugate base or a weak base and its conjugate acid. In particular, a physiological buffer emulates physiological conditions. a first set of particles, colored in a first color, dehydrated or in dry form and susceptible to be reconstituted by contacting with the test sample and/or a buffer solution.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an aqueous buffer solution comprising a weak acid and a weak conjugate base, as taught by Perez, to the tester of modified Hubscher, wherein the aqueous buffer solution is combined with at least a portion of the fluid sample, to maintain physiological conditions.

				Additional Reference
Esfandiari (US Pub 2021/0349083) teaches Fig. 2A [0055] a test cassette 2011 that incorporates the test cell 2010 of FIG. 2. As seen, test cassette 2011 is provided with a housing having a first opening (marked 1) over the one or more sorbent strips which receive the sample (and buffer), a second opening (marked 2) over the one or more sorbent strips which receive the buffer, and third and fourth openings or windows (marked IgM and IgG) over the IgM and IgG test lines (and control lines) from which results may be seen/read. In Claim 4, wherein said two different antibodies include antibodies against a nucleocapsid protein (NP) and against a spike protein receptor binding domain (RBD) of COVID-19 IgG antibodies. In Claim 5, wherein said two different antibodies include antibodies against nucleocapsid protein (NP) and against spike protein receptor binding domain (RBD) of COVID-19 IgM antibodies. However, the examiner notes the provisional application filing date is 5/11/2020 which is after the provisional application filing dates of the instant application which are 4/1/2020 and 4/30/2020.

Response to Arguments
Applicant’s arguments, see page 9, filed 4/29/22, with respect to 112b rejection have been fully considered and are persuasive.  The 112b rejection has been withdrawn. 

Applicant’s arguments, see pages 6-13, filed 4/29/22, with respect to the rejection(s) of claim(s) under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hubscher (US Patent 6,824,975).

First, Applicant argues on page 10-12 Decken and Wang do not describe an indication that a minimum amount of sample material has been collected.
In response, the examiner notes that many limitations in the claim are still directed to intended use of the device. Additional prior art found on updating the search is applied to the claims. Applicant may specify the sequential screening and locations of each antibody on the paper or fabric and the kinds of antibodies on the tester device to distinguish from a tester which has antibodies to detect IgG and IgM. Applicant may also specify how “a first negative visual indicator of an invalid test result” would different than “no presence of a visual indicator due to no detection of a target analyte”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798